DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendment filed on April 1, 2021 has been entered. Claims 1-15 remain pending in the application and new claims 16-20 have been added. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the platform comprises a phase shifter for each unit cell" in line 6-7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 defines the platform having a phase shifter and it is unclear whether the phase shifter for each unit cell is the same as the phase shifter from claim 1. For examination purposes, “the platform comprises a phase shifter for each unit cell” will be 
Regarding claim 3, the phrase "possibly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For examination purposes, the claim will be interpreted as “waveguide antenna elements filled with a dielectric material”.
Claim 9 recites the limitation "the opposite end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the opposite end” will be interpreted as “an opposite end”.
Claim 10 recites the limitation "is vector modulator type phase shifter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be interpreted to read “is a vector modulator type phase shifter”.
Further regarding claim 10, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, the claim will be interpreted as “a vector modulator type phase shifter, the vector modulator type phase shifter being a Monolithic Microwave Integrated Circuit”.
Claim 11 recites the limitation "the MMIC" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The term “MMIC” is not defined in claim 10 because it is unclear in claim 10 whether MMIC is a limitation. For examination purposes, “the MMIC” will be interpreted as having proper antecedent basis consistent with the interpretation of claim 10. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan").
Regarding claim 1, Quan teaches (Figs. 2, 3, 4, 8, and 10) an antenna array (10) for a transmit-array antenna system with a fixed feed antenna (12), comprising: an inner radiating surface (surface at 14a) for receiving a first signal from the fixed feed antenna (12), an outer radiating surface (surface at 14b) for emitting a second signal from the antenna array (10), and a platform (84) for electric connection of Radio Frequency, RF, components disposed between the inner (surface at 14a) and outer (surface at 14b) radiating surfaces, the platform (84) having a phase shifter (18) for 
Regarding claim 2, Quan teaches (Figs. 2, 3, 4) the antenna array (10) according to claim 1, further comprising: at least two unit cells (Fig. 2, Fig. 3), wherein each unit cell comprises a first antenna element (14a; Par. 21) on the inner radiating surface (surface at 14a) of the antenna array (10) and a second antenna element (14b) on the outer radiating surface (surface at 14b) of the antenna array (10); and the platform (84) is arranged to connect the at least two unit cells and located in between the first (14a) and the second (14b) antenna elements, wherein the platform (84) comprises a phase shifter (18) for each unit cell.

    PNG
    media_image1.png
    175
    481
    media_image1.png
    Greyscale

Regarding claim 4, Quan teaches (Figs. 2, 3, 10) the antenna array (10) according to claim 1, wherein the size of the antenna array (10) is m columns and n rows, and m equals to n, the antenna array (10) further comprising: m*n unit cells; m platforms (84) for electric connection of RF components, wherein each platform (84) comprises n phase shifters (18); and each platform (84) is arranged to connect the n unit cells of each column or the m unit cells of each row.

    PNG
    media_image2.png
    377
    571
    media_image2.png
    Greyscale

Regarding claim 8, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, wherein the platform (84) is located about in the middle of a column or row of unit cells equidistant from the inner radiating surface (surface of 14a) and the outer radiating surface (surface of 14b).
Regarding claim 9, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, wherein the platform (84) extends from one end of the antenna array (10) to the opposite end of the antenna array (10).
Regarding claim 13, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, further comprising at least one connector (124, Par. 36) for bias voltages and control signals, connected to the platform (84).
Regarding claim 15, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 1, wherein the platform (84) comprises a printed circuit board (Par. 30).
Regarding claim 16, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) according to claim 2, wherein the size of the antenna array (10) is m columns and n .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 3, 10-12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan") in view of Rupp et al. (U.S. 6,421,021, hereafter "Rupp").
Regarding claim 3, Quan teaches the antenna array according to claim 2. 
Quan does not teach the antenna array according to claim 2, wherein said antenna elements are waveguide antenna elements filled with a dielectric material.
However, Rupp teaches (Figs. 1, 5) an antenna array (72) wherein antenna elements are waveguide antenna elements (CTS aperture 80) filled with a dielectric material (Col. 4, lines 19-22).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have said antenna elements be waveguide antenna elements filled with a dielectric material as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65).
Regarding claim 10, Quan teaches the antenna array according to claim 1. 
Quan does not teach the antenna array according to claim 1, wherein the phase shifter is a vector modulator type phase shifter, the vector modulator type phase shifter being a Monolithic Microwave Integrated Circuit, MMIC.

It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the phase shifter be a vector modulator type phase shifter, the vector modulator type phase shifter being a Monolithic Microwave Integrated Circuit as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65). 
Regarding claim 11, Quan teaches the antenna array according to claim 10.
Quan does not teach the antenna array according to claim 10, wherein at least one of transmit and receive amplifiers are integrated in the MMIC.
However, Rupp teaches (Figs. 1, 3, 5) an antenna array (72) wherein at least one of transmit and receive amplifiers (686, 687) are integrated in the MMIC (684).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have at least one of transmit and receive amplifiers integrated in the MMIC as taught by Rupp in order to provide better sidelobe control (Rupp Col. 2, lines 62-65).
Regarding claim 12, Quan teaches the antenna array according to claim 1. 
Quan does not teach the antenna array according to claim 1, wherein the platform is located perpendicularly with respect to apertures of the inner and outer radiating surfaces of the antenna array.
However, Rupp teaches (Figs. 5, 6) an antenna array wherein the platform (94) is located perpendicularly with respect to apertures (90) of the inner (94E) and outer (94F) radiating surfaces of the antenna array.

Regarding claim 14, Quan teaches (Figs. 2, 3, 8, 10) the antenna array (10) of claim 1, wherein the platform (84) is arranged to: receive the first signal from the fixed feed antenna (12) via the inner radiating surface (surface of 14a) and transfer the received first signal to the phase shifters (18), wherein the phase shifters (18) are arranged to shift phase and adjust amplitude of the received first signal to generate the second signal and transfer the second signal to the outer radiating surface (surface of 14b); and transmit the second signal via the outer radiating surface (surface of 14b) to free space.
Quan does not explicitly teach the antenna array according to claim 1, wherein the platform is arranged to: transfer the received first signal to the phase shifters via a first transmission line, and transfer the second signal via a second transmission line to the outer radiating surface.
However, Rupp teaches (Fig. 1) an antenna array wherein the platform is arranged to: transfer the received first signal to the phase shifters via a first transmission line (aperture 80, Col. 4, lines 19-22), and transfer the second signal via a second transmission line to the outer radiating surface (aperture 80, Col. 4, lines 19-22).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the platform is arranged to: receive the first signal from the fixed feed antenna via the inner 
Regarding claim 18, Quan in view of Rupp teaches (Quan Figs. 2, 3, 8, 10) the antenna array (10) according to claim 3, wherein the size of the antenna array (10) is m columns and n rows, and m equals to n, the antenna array (10) further comprising: m*n unit cells; m platforms (84) for electric connection of RF components, wherein each platform (84) comprises n phase shifters; and each platform (84) is arranged to connect the n unit cells of each column or the m unit cells of each row.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan") in view of Rupp et al. (U.S. 6,421,021, hereafter "Rupp") as applied to claims 3 and 18 above, and further in view of Lee et al. (U.S. Pub. No. 2008/0030420, hereafter "Lee").
Regarding claim 19, Quan in view of Rupp teaches the antenna array according to claim 18. 
Quan in view of Rupp does not explicitly teach the antenna array according to claim 18, wherein the m platforms are arranged so that a distance between two adjacent platforms of the n platforms is at least a half of a wavelength of the antenna array.
However, Lee teaches (Fig. 6) an antenna array wherein the m platforms (54-9) are arranged so that a distance between two adjacent platforms of the m platforms 
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the m platforms are arranged so that a distance between two adjacent platforms of the n platforms is at least a half of a wavelength of the antenna array as taught by Lee in order to achieve desired tuning, e.g. X-band (Lee Par. 44). 
Claims 5-7, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (U.S. Pub. No. 2004/0164915, hereafter "Quan") in view of Lee et al. (U.S. Pub. No. 2008/0030420, hereafter "Lee").
Regarding claim 5, Quan teaches the antenna array according to claim 4. 
Quan does not teach the antenna array according to claim 4, wherein the m platforms are arranged so that a distance between two adjacent platforms of the m platforms is at least a half of a wavelength of the antenna array.
However, Lee teaches (Fig. 6) an antenna array wherein the m platforms (54-9) are arranged so that a distance between two adjacent platforms of the m platforms (54-9) is at least a half of a wavelength of the antenna array (Par. 45, “radiator strips 54 9 in an exemplary embodiment are each on the order on one cm in height, with a spacing of one half wavelength”).
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the m platforms arranged so that a distance between two adjacent platforms of the m 
Regarding claim 6, Quan in view of Lee teaches (Quan Figs. 2, 3, 8, 10) the antenna array (10) according to claim 5, further comprising absorber material (114) to fill gaps between two platforms (84) of the m platforms (84).
Regarding claim 7, Quan teaches (Quan Figs. 2, 3, 8, 10) the antenna array (10) according to claim, further comprising first end-fire radiators (14a) connected to a first end of each phase shifter (18); and second end-fire radiators (14b) connected to a second end of each phase shifter (18).

    PNG
    media_image3.png
    282
    528
    media_image3.png
    Greyscale

Regarding claim 17, Quan teaches the antenna array of claim 16. 
Quan does not explicitly teach the antenna array according to claim 16, wherein the m platforms are arranged so that a distance between two adjacent platforms of the m platforms is at least a half of a wavelength of the antenna array.
However, Lee teaches (Fig. 6) an antenna array wherein the m platforms (54-9) are arranged so that a distance between two adjacent platforms of the m platforms (54-9) is at least a half of a wavelength of the antenna array (Par. 45, “radiator 
It would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Quan to have the m platforms are arranged so that a distance between two adjacent platforms of the m platforms is at least a half of a wavelength of the antenna array as taught by Lee in order to achieve desired tuning, e.g. X-band (Lee Par. 44).
Regarding claim 20, Quan in view of Lee teaches (Quan Figs. 2, 3, 8, 10) the antenna array (10) according to claim 6, further comprising: first end-fire radiators (14a) connected to a first end of each phase shifter (18); and second end-fire radiators (14b) connected to a second end of each phase shifter (18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.C./Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845